[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 09-10525
                                                           AUGUST 31, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________                CLERK

                  D. C. Docket No. 07-80528-CV-WJZ

ROY DIXON,


                                                          Plaintiff-Appellant,

                                 versus

PALM BEACH COUNTY PARKS
AND RECREATION DEPARTMENT,

                                                         Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                            (August 31, 2009)

Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:
       Roy Dixon, an African-American Christian male proceeding pro se, appeals

the district court’s grant of summary judgment in favor of his employer, the Palm

Beach County Parks and Recreation Department (the County), on his claims of

religious discrimination, racial discrimination, and retaliation, raised pursuant to

Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. §§ 2000e-2(a)(1),

2000e-3(a).

       Dixon raises three arguments on appeal, which we address in turn. After de

novo review, we affirm the district court.1

                                I. Religious Discrimination

       First, Dixon argues he presented sufficient evidence to establish a prima

facie case of disparate treatment based on his religion and to show that the County

failed to reasonably accommodate his religious beliefs in order to withstand

summary judgment on his religious discrimination claim.

       Title VII makes it unlawful for an employer to discriminate with respect to

an employee’s “compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.” 42



       1
         We review a district court’s grant of summary judgment de novo, viewing all evidence
and drawing all reasonable inferences in favor of the non-moving party. Galvez v. Bruce, 552
F.3d 1238, 1241 (11th Cir. 2008). When reviewing a grant of summary judgment, we may
affirm on any legal ground supported by the record, regardless of whether the district court relied
on that ground. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir. 2001).

                                                 2
U.S.C. § 2000e-2(a)(1). When Title VII claims are supported by circumstantial

evidence, we apply the burden-shifting framework articulated in McDonnell

Douglas Corp. v. Green, 93 S. Ct. 1817 (1973). Brooks v. County Com’n of

Jefferson County, 446 F.3d 1160, 1162 (11th Cir. 2006).

      To establish a prima facie case of disparate treatment under Title VII with

circumstantial evidence, a plaintiff must show: (1) he is a member of a protected

class; (2) he was subject to an adverse employment action; (3) his employer treated

similarly situated employees who were not members of his protected class more

favorably; and (4) he was qualified for the job or benefit at issue. Gillis v. Georgia

Dept. of Corrs., 400 F.3d 883, 887 (11th Cir. 2005).

      Title VII also requires an employer “make reasonable accommodation for

the religious observances of its employees, short of incurring an undue hardship.”

Lake v. B.F. Goodrich Co., 837 F.2d 449, 450 (11th Cir. 1988) (citation and

quotation omitted). To establish a prima facie case of religious discrimination

based on a failure to accommodate religious beliefs, a plaintiff must present

sufficient evidence to prove: (1) he had a bona fide religious belief that conflicted

with an employment requirement; (2) he informed his employer of his belief; and

(3) he was disciplined for failing to comply with the conflicting employment




                                           3
requirement. Morrissette-Brown v. Mobile Infirmary Med. Ctr., 506 F.3d 1317,

1321 (11th Cir. 2007).

      Although evidence showed Dixon was given a written record of counseling,

was initially denied his requests for Sundays off, and was transferred from the

bicycle patrol unit, these were not adverse employment actions because they did

not result in a serious and material change in the terms, conditions, and privileges

of Dixon’s employment. See Davis v. Town of Lake Park, Fla., 245 F.3d 1232,

1239 (11th Cir. 2001) (requiring a showing of “a serious and material change in

the terms, conditions, or privileges of employment” to prove an adverse

employment action); see also Doe v. DeKalb County Sch. Dist., 145 F.3d 1441,

1452 (11th Cir. 1998) (noting a transfer to a different position may be adverse if it

involves a reduction in pay, responsibilities, or prestige). Because Dixon was not

subject to an adverse employment action, he failed to demonstrate a prima facie

case of disparate treatment based on his religion. Likewise, Dixon also failed to

establish a prima facie case of discrimination based on a failure to provide a

reasonable religious accommodation because he was not disciplined for failing to

comply with an employment requirement that conflicted with his religious beliefs.

See Morrissette-Brown, 506 F.3d at 1321. Accordingly, the district court did not




                                           4
err in granting summary judgment to the County on Dixon’s religious

discrimination claim.

                             II. Racial Discrimination

      Dixon next contends the district court erroneously dismissed his racial

discrimination claim because he adequately demonstrated that race was a

motivating factor in his inability to obtain a religious accommodation and a

transfer to his preferred day-shift schedule.

      Claims of racial discrimination based on circumstantial evidence are

evaluated under the McDonnell Douglas burden-shifting framework, and generally

require the same elements of a prima facie case that are involved in religious

discrimination claims. See Gillis, 400 F.3d at 888. Dixon did not demonstrate he

was subject to an adverse employment action, thus the district court properly

granted summary judgment to the County on his racial discrimination claim.

Davis, 245 F.3d at 1238-39 (explaining not all conduct by an employer that

negatively affects an employee constitutes adverse employment action, rather “the

employment action must be materially adverse as viewed by a reasonable person in

the circumstances”).




                                           5
                                       III. Retaliation

       Finally, Dixon argues he was subjected to an adverse employment action for

filing a race discrimination complaint and, thus, the district court erred in granting

summary judgment on his retaliation claim.2

       The anti-retaliation provision of Title VII prohibits an employer from

discriminating against an employee for opposing an unlawful employment practice

or a making charge of discrimination. 42 U.S.C. § 2000e-3(a). To establish a

prima facie case of retaliation, a plaintiff must prove: (1) he engaged in protected

activity under Title VII; (2) he suffered a materially adverse action; and (3) there

was a causal connection between the two events. Goldsmith v. Bagby Elevator

Co., Inc., 513 F.3d 1261, 1277 (11th Cir. 2008) (citing Burlington N. & Santa Fe

Ry. Co. v. White, 126 S.Ct. 2405, 2410-16 (2006)). To constitute a materially

adverse action, the employer’s actions must be “harmful to the point that they

could well dissuade a reasonable worker from making or supporting a charge of

discrimination.” Burlington N. & Santa Fe Ry. Co., 126 S. Ct. at 2409.




       2
          Dixon also made references in his complaint to being intimidated and harassed by his
employer. However, in his response to the County’s motion for summary judgment, Dixon
clarified that he was not asserting a separate hostile work environment claim. Because the
district court granted summary judgment as to all of Dixon’s claims, and he does not raise a
hostile work environment claim on appeal, any issues in this regard are deemed abandoned. See
United States v. Levy, 379 F.3d 1241, 1242-43 (11th Cir. 2004) (noting that issues not raised on
appeal are generally considered abandoned).

                                                6
       As with his discrimination claims, Dixon failed to demonstrate that the

alleged retaliatory actions were materially adverse. Moreover, even if Dixon

established a prima facie case, the County proffered legitimate, non-discriminatory

reasons for denying Dixon’s requests for Sundays off and transferring him to the

motor vehicle unit and Dixon failed to demonstrate that these reasons were pretexts

for retaliation. See Crawford v. Carroll, 529 F.3d 961, 976 (11th Cir. 2008) (“The

inquiry into pretext requires the court to determine, in view of all the evidence,

whether the plaintiff has cast sufficient doubt on the defendant’s proffered

nondiscriminatory reasons to permit a reasonable factfinder to conclude that the

employer’s proffered legitimate reasons were not what actually motivated its

conduct.”) (citation and quotation omitted).3 Dixon did not demonstrate the

alleged retaliatory actions were materially adverse, nor did he present evidence to

demonstrate the County’s articulated reasons were false, and that the real motive

was retaliatory, thus the district court did not err in granting summary judgment on

this claim.




       3
         Even if a district court does not go beyond the prima facie case analysis, we may still
affirm the decision based on a failure to demonstrate pretext. See Cuddeback v. Florida Bd. of
Educ., 381 F.3d 1230, 1236, n.5 (11th Cir. 2004) (considering pretext in the first instance
because the record was “clear as to the final outcome” and “sufficiently developed” to decide the
issue).

                                                7
                                         IV.

      The district court properly granted summary judgment on all of

Dixon’s Title VII claims because he was unable to establish a prima facie case of

religious discrimination, racial discrimination, or retaliation. Accordingly, we

affirm.

      AFFIRMED.




                                          8